DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-14 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 13-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (JP 2012203721 A, IDS) in view of Park et al. (“Park”, US 2018/0151071 A1). 	1) Regarding claims 1, 13 and 14, Meguro disclose a position estimation apparatus (abstract; ¶0006; ¶0019-25) comprising:  	processing circuitry (¶0026-32) and non-transitory computer readable medium storing (¶0024; ¶0034) a position estimation program that causes a computer (according to applicant’s specification, in ¶0009, the positon estimation apparatus corresponds to a computer. Meguro discloses, in ¶0012; ¶0029 a computer performing the method) to cause the processing circuitry to: 		while a target object which is a mobile object is moving (¶0014), acquire target information indicating a position history of the target object (¶0011-12; ¶0014; ¶0027-31 with regard to the GPS signals), and acquire nearby information indicating a position history of a nearby object which is a mobile object different from the target object (¶0027-31); 		identify a target reference position to be a reference from the position history indicated in the target information (¶0019; ¶0071), based a movement state of the target object estimated from the acquired target information (¶0071).  	As per the limitation identify a nearby reference position to be a reference from the position history indicated in the nearby information, based on a movement state of the nearby object estimated from the nearby information; and estimate a relative position between the target object and the nearby object by comparing the identified target reference position and the identified nearby reference position. 	Park discloses, in ¶0071-77 with reference to Figs. 3-6, the concept of using reference point of an own vehicle (corresponding the target vehicle) and nearby vehicles (i.e., target vehicle and another vehicle) to assist in determining a more accurate relative positioning of the own-vehicle and the nearby vehicles. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using reference point of an own vehicle and nearby vehicles to assist in determining a more accurate relative positioning of the own-vehicle and the nearby vehicles as taught by Park, into the system as taught by Meguro, with the motivation to enhance the relative position features of the system.
Claim(s) 2-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meguro in view of Park, and in further view of Kurumisawa et al. (“Kurumisawa”, US 2018/0015923 A1). 	1) Regarding claim 2, as per the limitation wherein the movement state indicates a shape of a road being traveled and a position on the road being traveled. 	Park illustrates positioning analyzes being performed during curve paths perform on a road, see Fig. 4A. 	Kurumisawa discloses, in ¶0043, analyzing the curve path performed on a road to determine position data. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate analyzing the curve path performed on the a road to determine position data as taught by Kurumisawa, into the system as taught by Meguro and Park, with the motivation to enhance the position analysis features of the system.
 	2) Regarding claim 3, as per the limitation wherein the processing circuitry identifies the target reference position and the nearby reference position in accordance with whether or not a particular state is satisfied, the particular state being a state in which a preceding one of the mobile objects of the target object and the nearby object has made a right or left turn and then a following one of the mobile objects has not made a right or left turn. 	Kurumisawa discloses, in ¶0024; ¶0030-39 with reference to Figs. 1-4, the concept of performing relative positioning analyses based on whether a own vehicle and a nearby vehicle have not performed the same turning path through a curved road according to reference values. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of performing relative positioning analyses based on whether a own vehicle and a nearby vehicle have not performed the same turning path through a curved road according to reference values as taught by Kurumisawa, into the system as taught by Meguro and Park, with the motivation to enhance the reference position analysis features of the system. 	3) Regarding claim 4, Meguro, Park and Kurumisawa teach wherein when the particular state is satisfied, the processing circuitry determines a current position of the target object as the target reference position, and identifies a current position of the nearby object as the nearby reference position, and when the particular state is not satisfied, the processing circuitry determines a position corresponding to the movement state of the target object as the target reference position, and identifies a position corresponding to the movement state of the nearby object as the nearby reference position (Kurumisawa: ¶0038-39 with reference to Fig. 4: steps 102-109 with regard to the leading vehicle or not being the leading corresponds to respective references of the respective vehicles). 	4) Regarding claim 5, Meguro, Park and Kurumisawa teach wherein the processing circuitry estimates, as the relative position between the target object and the nearby object, a relative area in which the nearby object is present among a plurality of relative areas obtained by dividing an area around the target object (Kurumisawa illustrates, in ¶0049-63 with reference to Figs. 5-6, traveling path of the road is divided into a left lane and right lane, which can be interpreted as analyzing relative position based on the relative space of a own vehicle and a nearby vehicle). 	5) Regarding claim 6, Meguro, Park and Kurumisawa teach wherein the processing circuitry calculates a probability that the nearby object is present in each lane, according to a probability distribution defined with respect to a width direction of a road for each of lanes constituting the road (Kurumisawa: ¶0030), and estimates a lane in which the nearby object is present, based on a sum of probabilities for the lanes calculated in a past reference time period (Kurumisawa: ¶0030-41 with reference to Figs. 2-4). 	6) Regarding claim 7, Meguro, Park and Kurumisawa teach wherein the processing circuitry performs a first estimation to estimate a position of a road on which the nearby object is present with respect to a road on which the target object is present (Kurumisawa: ¶0043), based on the target information and the nearby information (Kurumisawa: ¶0040-46), and performs a second estimation to estimate a position of a lane in which the nearby object is present with respect to a lane in which the target object is present, based on the target reference position and the nearby reference position (Kurumisawa: ¶0040-46). 	7) Regarding claim 10, Meguro, Park and Kurumisawa teach wherein when it is estimated that the target object and the nearby object are moving on a same road, based on the movement state of the target object and the movement state of the nearby object, the processing circuitry identifies a current position of the target object as the target reference position, and identifies a position close to the current position of the target object among past positions of the nearby object, as the nearby reference position (Kurumisawa: Figs. 4 and 6,with regard to the leading vehicle determination features); or identifies a position close to a current position of the nearby object among past positions of the target object, as the target reference position, and identifies the current position of the nearby object as the nearby reference position; or identifies the current position of the target object as the target reference position, and identifies a position close to the current position of the target object among positions to which the nearby object is predicted to move in future, as the nearby reference position; or identifies a position close to the current position of the nearby object among positions to which the target object is predicted to move in future, as the target reference position, and identifies the current position of the nearby object as the nearby reference position. 	8) Regarding claim 11, Meguro, Park and Kurumisawa teach wherein the processing circuitry estimates a relative position in a width direction of the road (Kurumisawa: ¶0040), based on the target reference position and the nearby reference position, and estimates a relative position in a traveling direction of the road, based on the current position of the target object and the current position of the nearby object (Kurumisawa: ¶0040-46).
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro in view of Park, and in further view of Deng et al. (“Deng”, US 2018/0056995 A1). 	1) Regarding claim 12, as per the limitation wherein the processing circuitry calculates a correlation coefficient between a position of the target object and a position of each of a plurality of nearby objects, calculate a correlation coefficient between each pair of the plurality of nearby objects, and estimate a nearby object that is moving on a same road as a road on which the target object is moving, based on the calculated correlation coefficients, and estimates the relative position between the target object and the nearby object by referring to a result of estimation of the nearby object that is moving on the same road. 	Deng discloses, in ¶0030-58 with reference to Figs. 2-7, the concept of calculating coefficient to correlate positioning of vehicles relative to each other that travel on the same road. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of calculating coefficient to correlate positioning of vehicles relative to each other that travel on the same road as taught by Deng, into the system as taught by Meguro and Park, with the motivation to enhance the position analysis features of the system.
Allowable Subject Matter
Claim(s) 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170287335 A1; US 20200312148 A1; US 20160133128 A1; US 20170046959 A1; US 20190118807 A1, estimating position of travel systems. 	US 20140222278 A1, calculating accuracy of estimated position
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684